EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 February 2021 has been entered.
 
Drawings
The drawings were received on 25 February 2021.  These drawings are acceptable.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with George Brieger (Reg. No. 52,652) on 11 March 2021.

The application has been amended as follows: 
IN THE CLAIMS
	In Claim 1, line 10, “on one side” has been replaced by - - on the one side - -.

	In Claim 1, last three lines, “such that only a position of the holding orifice on the one side of the pick arm is visible on the opposite side of the pick arm via the through-hole” has been replaced by - - wherein the elongate main body is made of a material to shield light transmission from the one side of the pick arm to the opposite side of the pick arm other than via the holding orifice - -.

	In Claim 18, last three lines, “such that only a position of the holding orifice on the one side of the pick arm is visible on the opposite side of the pick arm via the through-hole, for determining the position of the holding orifice” has been replaced by - - wherein the elongate main body is made of a material to shield light transmission from the one side of the pick arm to the opposite side of the pick arm other than via the holding orifice, for determining the position of the holding orifice - -.

	Support for these amendments is found at least on page 5, lines 1-5 of the original specification.

Response to Arguments
Applicant’s arguments, see pp. 9-10, filed on 25 February 2021, with respect to the prior art rejections have been fully considered and are persuasive.  The prior art rejections of 2 November 2020 have been withdrawn. It is noted that the Applicant’s arguments are relevant to the Examiner’s amendment above. Also, please see the interview summary provided herewith for further explanation re. overcoming the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gerald McClain/Primary Examiner, Art Unit 3652